DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species-a in the reply filed on 10-29-21 is acknowledged. The traversal remarks are found persuasive and the restriction requirement has been removed. 

Claim Objections

Claims 6 and 9 are objected to because of the following informalities: (a) claim 6, “conveythe” [L13] should be amended to read “convey the” and (b) claim 9, it appears that “are” [Ln2] should be deleted. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

claim 1, conveying mechanism (note: “a conveying surface” in claim 1 is not written as belonging 
to the conveying mechanism),
(b) claim 6, drawing mechanism, 
(c) claim 6, first unwinding mechanism, and 
(d) claim 6, second unwinding mechanism.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, “the same horizontal plane” (Ln17) lacks antecedent basis.
Claim 1, “the production operation” (Ln25) lacks antecedent basis.
Claim 1, the phrase “time of lamination matches speed of the material is conveyed and moved”
(Lns20-21) is indefinite in that it indicates that time and speed are equal. Yet, time and speed are measured in different units (i.e. for example, seconds and miles per hour, respectively). To this end the phrase is indefinite. 
Claim 5, “the top of the rack” (Ln3) lacks antecedent basis.
Claim 5, “the two accommodating notches” (emphasis added; Lns4-5) lacks antecedent basis.
Claim 5, “the conveying surface” (Lns6-7) lacks antecedent basis.
Claim 6, the antecedent of “the material” (Lns16-17) is not clearly defined. Does this refer to
the “whole” (Lns15-17)? Clarification is respectively requested.
	Claim 6, use of “better quality” and “increasing an efficiency of production” (L25-26) render the
claim indefinite in that the scope of what is covered by these phrases is not clearly defined. Both are subjected phrases lacking a set definition.
Claim 7 is indefinite in that it references “a whole” (Ln5) which appears to be the same as “a
whole” in claim 6 (Ln16). However, both phrases recite “a”. To that end it is not clear if
the claim is referring to the same whole in line 6 or introducing a new one.
Claim 8 is indefinite in that it references “a whole” (Ln5) which appears to be the same as “a
whole” in claim 6 (Ln16). However, both phrases recite “a”. To that end it is not clear if
the claim is referring to the same whole in line 6 or introducing a new one.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Helm. Claim 1, Helm teaches a movable laminator wherein the movable laminator comprises a laminating mechanism 10, a driving mechanism, and a conveying mechanism described below. The laminating mechanism 10 and the driving mechanism are disposed on a rack (66/77). Helm teaches that mechanism 10 (c2 ¶11 Lns1-3) comprising upper die base 44, lower die base 46 (c3 ¶3 Lns1-2), and at least one first power source 100 (c4 L25) all disposed on die frame 60/62 (c3 ¶4 Lns3-4). One end of source 100 is provided with protruding telescopic shaft 92, and one end of shaft 92 is connected fixedly to an outer edge surface of the base 44 (via 88/87/84/80/82/76) to drive base 44 to move up and down (c4 L 1-28). Helm teaches a driving mechanism comprising a second power source (i.e. an electric motor; c4 L49), two slide rails 56 (and the two supports there-over; c3 ¶4 L1; Figs2-3), and two sliders 58 (c3 ¶4 L2). The second power source is fixed on the rack (see drawings). Rails 56 are disposed respectively on both sides of the rack (see drawings). Rails 56 are fixed at positions of mechanism 10 corresponding to outer sides of rails 56 (see drawings) so that sliders 58 are embedded in corresponding rails 56 (and the two supports there-over; Figs2-3). Connecting part 110 (c4 L49) is disposed between the second power source and mechanism 10 so that mechanism 10 can be driven by the second power source to move on rails 56 (c4 L1-64). Part 110 is connected to the electric motor as shown in Figure 3. Helm teaches the conveying mechanism and a conveying surface (at the level of 43; Fig6; c3 ¶2) which is on the same horizontal plane as a laminating surface of the base 46 (Fig6). The conveying mechanism is configured to assist a movement of a material (from supply rolls 16 and 34; c2 ¶11 Lns5-6; c2 ¶12 L1) to be laminated by the movable laminator. With respect to the conveying mechanism being examined under 35 USC 112, 6th paragraph, the instant specification teaches a structure for the conveying mechanism and so does Helm – of which performs the same function as claimed such that Helm is considered to meet this limitation of the claim. The other limitation of claim 1 refer to method steps and do not provide a structural limitation(s) to the claimed laminator. 
Claim 1, Helm does not teach that the conveying mechanism is disposed on the rack. However, supporting all pieces of an apparatus on a single support structure is conventional and well-known in the art as a way to easily contain all structural pieces; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Helm.
Claim 2, the at least one first power source 100 includes hydraulic cylinder 76 (c4 ¶1 L5-6). 
Claim 3, in Helm the outer edge surface of base 44 corresponding to the base 46 has a die plate surface (Figs1-2). Helm does not teaches a pattern an outer plate surface of the die plate surface of base 44 at column 5, paragraph 1, lines 1-7.
Claim 4, Helm does not teach that the electric motor is a servo motor which one end drives a lead screw to rotate between the motor and part 110. See Figure 3 of Helm below (emphasis added):

    PNG
    media_image1.png
    763
    741
    media_image1.png
    Greyscale
However, a servo motor having a lead screw for rotation is conventional and well-known in the art as a means for controlling speed preciously; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for, in Helm, a rotating lead screw between the motor and part 110 with the motor being a servo motor.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 6 (and thus dependent claims 7-9) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: claim 5, Helm teaches that the conveying mechanism comprises a plurality of rollers as seen in Figure 1. However, Helm, alone or in combination with the other prior art of record, does not teach or fairly suggest opposite inner surfaces of rack bars on both sides of a top of the rack are provided respectively with accommodating notches, and each of the plurality of rollers is disposed in two accommodating notches by shafts at both ends; when the laminating mechanism is disposed on the rack, the plurality of rollers are located on both sides of the laminating mechanism, and a conveying surface formed by end faces of the plurality of rollers is flushed with the laminating surface of the lower die base; and, the plurality of rollers located on the both sides of the laminating mechanism are connected respectively by a linkage part, when the laminating mechanism moves, the plurality of rollers are driven by the laminating mechanism to move.

The following is a statement of reasons for the indication of allowable subject matter: claim 6, Helm teaches the movable laminator as discussed above. Tashiro teaches extruder 10 with nozzle 8, a calender/heating at 5, two unwinding stations 1/1, guide and pinch rollers before structure 5 and at rollers 9, and a drawing mechanism including 13A/13B. Tashiro teaches structures for the drawing mechanism, the first unwinding mechanism, and the second unwinding mechanism as does the instant specification – and Tashiro’s structures perform the same function thus meeting these limitations of the claim. However, it would not have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Tashiro the movable laminator of Helm. Using a single automatic electrical control system is conventional and well-known in the art for improved management of structures; and, the other limitation of claim 6 refer to materials operated upon and do not provide structural limitations to the claim.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745